In an action inter alia to declare that defendants were not insured under the terms of a certain policy of insurance, defendants Zook appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County, dated March 15, 1976, as, after a jury trial, is in favor of plaintiff and against them, upon the trial court’s grant of a motion for a directed verdict. Judgment reversed insofar as appealed from, on the law and the facts, with costs, and complaint dismissed. The issues raised by this action are the same as those raised in defendant Hartford’s answer in Zook v Hartford Acc. & Ind. Co. (53 AD2d 667). As all of the plaintiff’s rights can be determined in the aforementioned action, this suit was superfluous. It should, therefore, be dismissed (cf. Utica Mut. Ins. Co. v Beers Chevrolet Co., 250 App Div 348). Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.